The Johnson Transportation Co. entered into a contract with W. E. Walker on October 7, 1924, whereby the Company agreed to sell to Walker an automobile for $600, the Company further agreeing to accept as part payment an automobile, which Walker represented to be a 1921 model, and $75 in cash. It is charged that in fact Walker’s automobile was a 1919 model.
It is averred that after the exchange, the Company, upon discovering the misrepresentation, tendered back the automobile and the $75 and informed Walker that the sale was rescinded, because of the misrepresentations. Upon the consummation of the sale, Walker delivered a bill of sale to the Company but the Company failed to deliver to Walker a bill of sale for the car purchased. The Butler Common Pleas rendered judgment for the Company on the ground that there was no sale under 6310-4 GC., which judgment was confirmed by the Court of Appeals and Walker,' in the Supreme Court contends that the Court erred in the following respects:
1. In concluding that title did not pass and that there was no sale because no bill of sale was given as required by statute.
2. In finding contrary to the admissions in the pleadings and evidence.